DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/24/2021.
Claims 1-22 remain pending in the application with claims 17-22 are withdrawn from consideration in light of the Applicants’ election of claims 1-16 for examination.

Election/Restrictions
Applicant’s election of species A, claims 1-16, in the reply filed on 03/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the n-type nano-particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the first conductive polymer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the n-type and p-type nano-particles” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the first conductive polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dumitru et al. (US 2010/0051092) with further evidence provided by Frank et al. (US 2010/0139772), Barkhouse et al. (US 2011/0297217) and Komata et al. (JP2014192306 with provided machine English translation).
Addressing claims 1-2 and 16, Dumitru discloses a photovoltaic cell (fig. 3), comprising:
	a substrate layer 311;
	an anode layer 312 on the substrate layer 311;
	an n-type nano-structured layer 314 (nanotubes or nanowires 314, [0055], particularly ZnO nanowires, which have n-type conductivity according to the evidence provided by Frank in claim 5) on the anode layer;
	an active layer 316 (quantum dots layer 316) on the n-type nano-structured layer; and
	a cathode layer 310 on the active layer,
	wherein the active layer comprises a plurality of disparately sized p-type nano-particles (the quantum dots layer 316 includes CdSe nanoparticles or quantum dots nanoparticles [0057], which is a p-type semiconductor material according to Frank in paragraph [0033]; Dumitru further discloses the quantum dots or nanoparticles have different sizes to facilitate the capture of a larger portion of solar spectrum since the different sizes are associated with different bandgaps),
	further, wherein junctions randomly formed between the n-type nano-structured layer and the disparately sized p-type nano-particles (fig. 3 shows the disparately sized p-type nano-particles 316 form junctions with the n-type nano-structured layer 314 that correspond to the claimed randomly formed junctions).

Addressing claim 4, paragraph [0052] of Dumitru discloses the polymer comprises P3HT.

Addressing claim 5, Dumitru discloses the p-type nano-particles are CdSe, which have corresponding energies in the near-infrared region according to the evidence provided by Barkhouse in paragraph [0059] that falls within the claimed range of “corresponding energies ranging from near ultraviolet to the far infrared”. Dumitru further discloses the n-type material is ZnO, which has corresponding energies in the near-ultraviolet light region according to the evidence provided by Komata in paragraph [0013].

Addressing claims 6-7, Dumitru discloses the photovoltaic cell is flexible, which implicitly means that the substrate comprises a flexible layer in order for the photovoltaic cell as a whole to be flexible.

Addressing claim 8, Dumitru discloses the anode layer 312 is made of a transparent conductive material tin oxide [0055]; in paragraph [0026], Dumitru also discloses transparent electrode can be made of tin oxide or indium tin oxide.

Addressing claim 9, Dumitru discloses the cathode layer 310 is made of gold.

Addressing claim 11, Dumitru disclose the polymer blend 302a and 304a as the claimed first conductive polymer in which the plurality of disparately sized n-type nano-particles are randomly distributed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US 2010/0051092) in view of Huang et al. (WO 2012112120) with further evidence provided by Kim et al. (US 2018/0158971).
Addressing claim 3, Dumitru is silent regarding the p-type nano-particles comprise either NiO or La2O3.

Huang discloses quantum dots for photovoltaic cell that includes CdSe, like that of Dumitru, and NiO [0097].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Dumitru with the NiO quantum dots disclosed by Huang in either combination with the CdSe or substituting the known CdSe quantum dots with the known NiO quantum dots in order to obtain the predictable result of absorbing the incoming solar radiation to generate charge separation and conduction in the photovoltaic cell (Rationale B, KSR decision, MPEP 2143).  Kim discloses that NiO quantum dots has p-type conductivity (Abstract).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US 2010/0051092) in view of Hu et al. (US 2009/0266418).
Addressing claim 10, Dumitru is silent regarding the active layer further comprises gold or silver nano-particles.

Hu discloses the active layer for photovoltaic cell that includes quantum dots, CdSe particles, Au particles or Ag particles [0013].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the active layer of Dumitru with the Au and Ag nanoparticles disclosed by Hu in order to enhance light absorption and charge generation (Hu, [0013]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US 2010/0051092) in view of Lee (US 20080092953).
Addressing claims 12-13, Dumitru discloses the n-type nano-structured layer comprises rectangular ridges 314 extending into the active layer, the ridges each having a face region facing the cathode and side regions facing adjacent ridges.

Dumitru is silent regarding the nano-structure rectangular ridges on the n-type nano-structured layer and valley regions between the ridges.

Lee discloses photovoltaic cell comprising an n-type nanostructured layer 1405 (electron transporting/hole blocking material made of ZnO and composed by nanorods and nanowires [0135-0136]); wherein, the n-type nanostructured layer 1405 comprises nanostructure rectangular ridges on the n-type nano-structured layer, the ridges each having the claimed structures and the n-type nano-structured layer having valley regions between the ridges (fig. 14).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Dumitru by substituting the known n-type nano-structured layer 314 with the known n-type nano-structured layer 1405 of Hu in order to obtain the predictable result of forming a layer that conduct the electrons generated from the photoelectric process (Rationale B, KSR decision, MPEP 2143).  Furthermore, the nano-n-type structured layer of Hu also increases the surface area of the layer for interaction with the quantum dots disclosed in the device of Dumitru with the valleys between the ridges.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/06/2021